Citation Nr: 9918852	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-17 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to June 25, 1998 
for the award of a 100 percent schedular evaluation for 
bilateral hearing loss disability.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for terminal heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from January 1954 to March 
1961.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied an increased disability evaluation for the veteran's 
service-connected bilateral hearing loss disability.  In May 
1995, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In November 1995, 
the RO denied compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for terminal heart disease.  
In April 1998, the Board remanded the issue of an increased 
evaluation for bilateral hearing loss disability to the RO 
for additional development of the record.  

In October 1998, the RO increased the evaluation for 
bilateral hearing loss disability from 40 to 100 percent and 
effectuated the award as of June 25, 1998.  The veteran has 
been represented throughout this appeal by the Veterans of 
Foreign Wars of the United States.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  In October 1993, the RO denied an increased evaluation 
for bilateral hearing loss disability.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in November 1993.  He did not submit a notice of 
disagreement with the adverse decision.  

3.  The veteran's claim for an increased evaluation for 
bilateral hearing loss disability was received by the RO on 
November 29, 1993.  

4.  VA audiological evaluations conducted in January 1994, 
February 1995, and June 1998 revealed findings consistent 
with profound bilateral sensorineural hearing loss.  

5.  Competent evidence establishing that the veteran 
sustained additional disability as a result of his 
examination and treatment within the VA medical system has 
not been presented.  


CONCLUSIONS OF LAW

1.  An effective date of November 29, 1993 for the award of a 
100 percent schedular evaluation for bilateral hearing loss 
disability is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for terminal heart disease.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran asserts that the record supports assignment of an 
effective date prior to June 25, 1998 for the award of a 100 
percent evaluation for bilateral hearing loss disability as 
he has exhibited the same level of auditory impairment since 
submitting his informal claim for an increased evaluation in 
1993.  

A.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with left ear hearing loss disability for VA 
purposes.  The report of a September 1981 VA examination for 
compensation purposes relates that the veteran exhibited pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
70
75
LEFT
30
30
30
60
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
In February 1982, the RO established service connection for 
bilateral hearing loss disability and assigned a 
noncompensable evaluation for that disorder.  

The report of a March 1986 VA examination for compensation 
purposes reflects that the veteran exhibited pure tone 
thresholds, in decibels, as follows:





HERTZ



 
1000
2000
3000
4000
RIGHT
 
70
65
90
95
LEFT
 
75
70
100
110

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 72 percent in the left ear.  
In May 1986, the RO increased the evaluation for bilateral 
hearing loss disability from noncompensable to 40 percent.  

In March 1993, the veteran submitted an informal claim for an 
increased evaluation for bilateral hearing loss disability.  
The report of a June 1993 VA examination for compensation 
purposes relates that the veteran exhibited pure tone 
thresholds, in decibels, as follows:






HERTZ




1000
2000
3000
4000
RIGHT

105+
105+
105+
105+
LEFT

105+
105+
105+
105+

Speech recognition ability was not tested.  The examiner 
stated that the examination results were very unreliable and 
inadequate for rating purposes.  

In October 1993, the RO denied an increased evaluation for 
bilateral hearing loss disability.  The veteran was informed 
in writing of the adverse decision and his appellate rights 
in November 1993.  He did not submit a notice of disagreement 
with the adverse decision.  

In a November 1993, the veteran submitted an informal claim 
for an increased evaluation for bilateral hearing loss 
disability which was received by the RO on November 29, 1993.  
The report of a January 1994 VA examination for compensation 
purposes notes that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT
 
105+
105+
105+
105+
LEFT
 
105+
105+
105+
105+

Speech recognition ability was not tested.  The examiner 
commented that:

Pure tone thresholds:  Inter-test 
reliability is very poor, [both ears], 
between acoustic reflex and pure tone 
responses.  Results are not adequate for 
rating purposes.  

The examiner clarified that:  

Testing was discontinued as the patient 
reported that he was unable to improve 
the reliability [between acoustic reflex 
and pure tone responses].  Poor 
reliability may be secondary to severe 
tinnitus.  

In November 1994, the RO denied an increased evaluation for 
bilateral hearing loss disability.  In November 1994, the 
veteran submitted a notice of disagreement with the adverse 
decision.  

The report of a February 1995 VA examination for compensation 
purposes notes that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT
 
95
100
105
105+
LEFT
 
90
90
105+
105+

Speech audiometry revealed speech recognition ability of 42 
percent in the right ear and of 58 percent in the left ear.  
The examiner commented that:

These results are not acceptable for 
rating purposes due to poor inter[-]test 
reliability.  Acoustic reflex thresholds 
are present at levels reportedly softer 
than the patient's perception of pure 
tones, which is consistent with the 
presence of non-organic loss.  It is this 
examiner's opinion that [the] patient 
has, at worst, a moderately-severe 
[sensorineural hearing loss] in both 
ears.  He is wearing both of his moderate 
gain hearing aids at low volume settings, 
not consistent with his reported auditory 
thresholds.  

In April 1995, the RO issued a statement of the case to the 
veteran and his accredited representative.  In July 1995, the 
veteran submitted a substantive appeal.  In April 1998, the 
Board remanded the veteran's claim to the RO for additional 
development of the record which included affording the 
veteran a VA audiological evaluation.  

The report of a June 25, 1998 VA examination for compensation 
purposes relates that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT
 
110
110
110
110+
LEFT
 
110
110
110+
110+

Speech audiometry revealed speech recognition ability of 0 in 
the right ear and of 4 percent in the left ear.  The examiner 
commented that:

This veteran demonstrates a profound 
bilateral sensorineural hearing loss, he 
does have severely reduced word 
recognition bilaterally.  This veteran 
needs to continue the use of his VA 
issued hearing aids.  He needs to be 
considered possibly for a cochlear 
implant.  Other medical treatment is not 
likely to provide a change in his hearing 
threshold levels.  

In October 1998, the RO increased the evaluation for 
bilateral hearing loss disability from 40 to 100 percent and 
effectuated the award as of June 25, 1998.  

B.  Earlier Effective Date

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.400 (1998).  The statute provides, in 
pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1998).  

The pertinent provisions of 38 C.F.R. § 3.400 (1998) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

In order to apply the above authorities to the instant 
appeal, it is necessary to determine when it became 
objectively ascertainable that the veteran's bilateral 
hearing loss disability met the schedular criteria for a 100 
percent evaluation.  On and before June 10, 1999, evaluations 
for bilateral defective hearing ranged from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule established eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  The 
evaluations derived from the schedule were intended to make 
allowance for improvement by hearing aids.  38 C.F.R. Part 4, 
including §§ 4.85, 4.86, 4.87 and Diagnostic Codes 6100-6110 
(1998).  Although the criteria were recently amended, the 
veteran was already in receipt of a 100 percent evaluation as 
of the effective date of the amendment.  Since he had the 
benefit prior to the effective date of the revision, the 
revision is not applicable to the instant appeal.  

In his November 1998 substantive appeal, the veteran advanced 
that the effective date for the current 100 percent 
evaluation for bilateral hearing loss disability should be 
the date of receipt of his 1993 informal claim for an 
increased evaluation as (1) the results of the June 25, 1998 
VA examination for compensation purposes confirmed the 
reliability of the prior VA audiological evaluations 
conducted in June 1993, January 1994, and February 1995 and 
(2) the 100 percent evaluation arose from the filing of his 
1993 informal claim.  He asserts that it was untenable to 
conclude that his bilateral hearing loss disability had 
increased in severity between the June 1993 VA audiological 
evaluation and the June 1998 VA audiological evaluation.  

In his April 1999 Transcript of Oral Arguments for Subsequent 
Presentation to and Review by the Board, the national 
accredited representative asserts that:

The loss of hearing shown by the 
audiological examinations dating to June 
1993 was essentially similar to that 
disclosed by the recent June 1998 
examination.  This casts doubt upon the 
clinical assessment of the prior 
examinations being unreliable as their 
results primarily mirror those of the 
recent examinations, which the total 
evaluation was predicated upon.  
Accordingly, as the claim has been 
continually prosecuted since March 1993 
and the record shows competent medical 
evidence dating to this time which 
clearly exhibits bilateral auditory 
deficits to warrant a total evaluation, 
entitlement to an earlier effective date 
is in order.  

The Board observes that assignment of effective dates for 
increased evaluations is governed by competent evidence of an 
ascertainable increase in the veteran's service-connected 
disability; the submission of a claim for increased 
compensation; and the VA's receipt thereof.  The veteran 
submitted an informal claim for an increased evaluation for 
bilateral hearing loss disability which was received by the 
RO on November 29, 1993.  The veteran was afforded VA 
audiological evaluations in January 1994, February 1995, and 
June 1998.  The reports of those examinations reflect that 
the veteran exhibited profound bilateral sensorineural 
hearing loss disability with the results of these 
examinations being very similar.  The Board recognized that 
the examinations in 1994 and 1995 were not considered 
adequate for rating purposes.  It appears that the testing in 
1994 was considered unreliable because of severe tinnitus.  
At the examination in 1995, the examiner appears to question 
whether the veteran was honestly taking the examination.  At 
best, the evidence is in equipoise as to the accuracy to the 
testing in 1994 and 1995 and the Board will view this 
evidence in a light most favorable to the veteran.  Resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that November 29, 1993, the date of the RO's receipt of the 
veteran's claim for an increased evaluation for bilateral 
hearing loss disability, is the appropriate effective date 
for the award of a 100 percent schedular evaluation for that 
disorder.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998).  

In addressing the veteran's contentions that an effective 
date prior to November 29, 1993 is warranted based upon his 
March 1993 claim for an increased evaluation for bilateral 
hearing loss disability and the report of the June 1993 VA 
audiological evaluation, the Board notes that the October 
1993 RO decision denied an increased evaluation for bilateral 
hearing loss disability.  The veteran did not submit a notice 
of disagreement with the adverse decision.  Therefore, the 
rating decision is final.  In reviewing a similar factual 
scenario, the Court has observed that:

[T]he appellant had filed a formal claim 
that encompassed secondary service 
connection for his anxiety disorder.  
Nevertheless, pursuant to that 
application the VARO afforded the 
appellant a psychiatric examination and 
determined that his anxiety disorder was 
a non-service-connected condition.  The 
appellant did not appeal that 
determination, and it became final.  See 
38 U.S.C. § 7105(c) (stating that if a 
timely NOD is not filed, the VARO 
determination becomes final).  Because 
that determination is final, it cannot be 
reversed or revised absent evidence that 
the decision was clearly and unmistakably 
erroneous.  See 38 U.S.C. § 5109A; 38 
C.F.R. § 3.105 (1998).  The appellant has 
not specifically alleged clear and 
unmistakable error before this Court or 
the Board.  See Fugo v. Brown, 6 Vet.  
App. 40, 44 (1993).  Therefore, the date 
that his 1964 application for 
compensation benefits was filed cannot 
serve as the effective date of his recent 
award of secondary service connection for 
his anxiety disorder.  See Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997) 
(holding that for effective date 
purposes, "the application . . . must be 
an application on the basis of which the 
increased rating was awarded"); 
Washington v. Gober, 10 Vet. App. 391, 
393 (1997) ("The fact that the appellant 
had previously submitted claim 
applications, which had been denied, is 
not relevant to the assignment of an 
effective date based on a current 
application."); Wright v. Gober, 10 Vet. 
App. 343, 346-47 (1997) (holding that an 
application that had been previously 
denied could not preserve an effective 
date for a later grant of benefits based 
on a new application).  Lalonde v. West, 
No. 97-841, slip. op. at 7 (U.S. Vet. 
App. May 11,1999).  

Accordingly, an effective date of November 29, 1993 for the 
award of a 100 percent schedular evaluation for bilateral 
hearing loss disability is granted.  


II.  38 U.S.C.A. § 1151 (West 1991)

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for terminal heart disease 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
if so, whether the VA has properly assisted him in the 
development of his claim.  The United States Court of Appeals 
for Veterans Claims (Court) has held that:

[An appellant] claiming entitlement to 
Department of Veterans Affairs (VA) 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 
610-611 (1992).  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A 
well-grounded claim is a plausible claim, 
one which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 
U.S.C.A. § 5107(a) (West 1991)].  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

When a veteran's claim is determined to be not well-grounded, 
the VA does not have a statutory duty to assist him in 
developing the facts pertinent to his claim.  However, the VA 
may be obligated under the provisions of 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise him of the evidence needed to 
complete his application.  This obligation is dependent upon 
the particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denial and the deficiencies in the record.  

The veteran asserts on appeal that: he was treated within the 
VA medical system for many years; VA medical personnel failed 
to promptly identify and treat his cerebrovascular and 
cardiovascular disabilities; and his disabilities have been 
recently determined to be inoperable and thus terminal.  He 
contends that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for terminal heart disease is 
now warranted.  

The Board initially observes that 38 U.S.C.A. § 1151 has been 
amended during the pendency of the instant appeal.  The 
effective date of the amended statute is October 1, 1996.  In 
a precedent opinion dated December 31, 1997, the Acting 
General Counsel of the VA concluded that "all claims for 
benefits under 38 U.S.C. § 1151, which governs benefits for 
persons disabled by treatment or vocational rehabilitation, 
filed before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (Dec. 31, 1997).  

As the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 was filed in August 1995, the claim will be considered 
under 38 U.S.C.A. § 1151 (West 1991).  The statute provides, 
in pertinent part, that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, ... not the result 
of such veteran's own willful misconduct, 
and such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

Title 38 of the Code of Federal Regulations (1998 as amended) 
clarifies that: 

  (a)  General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  
  (b)  Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
  (1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  
  (i)  As applied to examinations, the 
physical condition prior to the disease 
or injury will be the condition at time 
of beginning the physical examination as 
a result of which the disease or injury 
was sustained.  
  (ii)  As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
  (2)  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  
  (c) Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern: 
  (1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
  (2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
  (3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1998 as amended)  

A September 1978 VA hospital summary notes that the veteran 
complained of epigastric pain and burning.  The veteran was 
afforded an electrocardiographic study which was reported to 
be normal.  A contemporaneous upper gastrointestinal series 
revealed a duodenal ulcer.  The veteran was diagnosed with a 
duodenal ulcer.  

A May 1982 physical evaluation from Earl M. Woodson, M.D., 
notes that the veteran was thoroughly examined.  The veteran 
was found to be obese.  He was diagnosed with peptic ulcer 
disease, gastritis, and several other disabilities.  No 
cardiovascular or cerebrovascular disabilities were 
identified.  

An August 1986 hospital summary and associated clinical 
documentation from Sparks Regional Medical Center indicates 
that the veteran exhibited a Grade I/IV systolic murmur; 
elevated total cholesterol and triglycerides; and no carotid 
bruits.  Contemporaneous X-ray studies revealed 
borderline-to-mild cardiomegaly.  An impression of 
hyperlipidemia was advanced.  

A March 1987 hospital summary and associated clinical 
documentation from Sparks Regional Medical Center relates 
that the veteran complained of "some vague chest pain" 
which was not "thought to be significant."  A 
contemporaneous electrocardiographic study was reported to be 
normal.  A July 1987 hospital summary and associated clinical 
documentation from Sparks Regional Medical Center reports 
that the veteran complained of an episode of right arm 
paralysis which came on suddenly and lasted approximately 
thirty minutes.  The veteran exhibited a minimally abnormal 
carotid duplex flow study showing scattered Grade I plaques 
in the left carotid vascular system.  A contemporaneous 
cranial computerized tomography study was noted to be normal.  
An impression of a "probable [transient ischemic attack] 
which is resolving" was advanced.  

VA clinical documentation dated in July 1987 conveys that the 
veteran was seen with a provisional diagnosis of symptomatic 
left carotid bruits and post-transient ischemic attack.  The 
treating VA physician noted the July 1987 Doppler study from 
Sparks Regional Medical Center.  On examination, the veteran 
exhibited a right femoral bruit.  The physician commented 
that he was unable to confirm the bruit over carotid; there 
was "no present indication for surgical intervention at 
carotid level;" and the veteran should stop smoking "in 
view of [his] history."  A December 1987 VA treatment record 
states that the veteran had a history of systolic 
hypertension since 1986 for which he took medication.  

A June 1991 VA hospital summary indicates that the veteran 
complained of chest pain with no anginal features. The 
treating VA physician commented that: 

In view of the patient having high 
cholesterol, being overweight, being an 
ex-smoker, and having high triglycerides, 
it was felt that that he should have an 
exercise tolerance test just to exclude 
any evidence of ischemic heart disease.  
However, due to poor performance and due 
to his poor general physical shape, he 
was unable to complete the full exercise 
tolerance test.  He is therefore 
scheduled for an electrocardiogram.  

The veteran was diagnosed with irritable bowel syndrome, a 
hiatal hernia, hypertension, anxiety, solar keratosis, 
hyperlipidemia, and positive antinuclear antibodies.  

A July 1992 VA treatment record states that the veteran had 
unstable angina and had previously refused admission to the 
hospital.  An August 1992 VA electrocardiographic study 
revealed mild concentric left ventricular hypertrophy, normal 
left ventricular systolic function, and minimal aortic 
sclerosis without stenosis.  A December 1992 VA hospital 
summary and associated clinical documentation notes that the 
veteran complained of worsening gastrointestinal symptoms 
after discontinuing his prescribed Reglan, a gastrointestinal 
medication, and chest pain with burning which was exacerbated 
by eating.  He reported a history of a hiatal hernia, reflux 
esophagitis and hypertension of five years' duration.  The 
veteran was diagnosed with a hiatal hernia.  

An April 1995 VA hospital summary and associated clinical 
documentation notes that the veteran reported episodic right 
side weakness considered to be possible transient ischemic 
attacks.  He reported a history of hypertension and cigarette 
smoking.  He denied having any prior myocardial infarctions.  
Carotid duplex studies conducted in March 1995 were reported 
to show bilateral carotid artery occlusion.  He was admitted 
to the intensive care unit to rule out the possibility that 
he had a myocardial infarction.  The veteran's cardiac 
enzymes were reported to negative.  A contemporaneous 
cardiology evaluation noted that the veteran had angina and 
had previously been unable to perform a treadmill stress 
test.  He underwent a cardiac catheterization.  The veteran 
was diagnosed with unstable angina pectoris, bilateral 
carotid artery occlusive disease, nicotine dependence with 
active smoking, and hypertension.  

In his August 1995 informal claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991), the veteran 
advanced that: he suffered from clogged arteries in his neck 
and around his heart; had been advised that he was not a 
candidate for surgical intervention to alleviate the 
blockages; and felt "very strongly that if these problems 
had been identified by VA physicians several years ago, then 
corrective action could have been taken."  He believed that 
"it is plainly evident when reviewing my VA medical records 
that VA physicians could have prevented or corrected my 
medical problems."  

A September 1995 VA treatment record notes that the veteran 
was obese and smoked cigarettes.  He was diagnosed with 
advanced coronary artery disease, advanced carotid occlusive 
disease, and hyperlipidemia.  In November 1995, the RO 
requested an opinion from the Chief of the 
Compensation/Pension Examination Unit of the Little Rock, 
Arkansas, VA Medical Center.  A November 1995 opinion from 
the Chief of the Compensation/Pension Examination Unit of the 
Little Rock, Arkansas, VA Medical Center, indicates that he 
had reviewed the veteran's VA clinical records.  The 
physician commented that:
This unfortunate individual had problems 
with bilateral carotid artery disease, 
hypertension, and advanced 
arteriosclerotic heart disease.  I find 
nothing in his medical records that I 
would consider to be short of very 
excellent medical care.  I do not agree 
with the premise that had his case been 
managed differently, he would not be in 
the situation that he is in now.  From 
the medical standpoint, he has had very 
excellent medical care rendered by the VA 
system.  

In his March 1996 substantive appeal, the veteran stated that 
his cerebrovascular and cardiovascular disabilities went 
undiagnosed for many years; he was informed through 
discussions with cardiologists that his cerebrovascular and 
cardiovascular disabilities had been present for "many 
years;" and he was told that his "condition could have been 
and should have been addressed earlier."  He advanced that 
"it would be reasonable for anyone to assume, whether they 
be medical specialists or not, that if my condition had been 
diagnosed earlier, I would have not reached this point that 
is considered terminal."  He believed that his entire file 
had not been reviewed by the Chief of the 
Compensation/Pension Examination Unit of the Little Rock, 
Arkansas, VA Medical Center prior to his rendering his 
opinion or else the doctor would not have concluded that he 
had received "proper diagnosis and treatment."  The veteran 
denied having ever been afforded a cardiac stress test.  In 
an April 1996 written statement, the veteran advanced that he 
had complained of cardiovascular problems to treating VA 
medical personnel over the preceding twenty years.  

A February 1997 VA hospital summary indicates that the 
veteran was diagnosed with congestive heart failure, 
arteriosclerotic heart disease, and hypertension.  Treating 
VA physicians observed that the veteran had "long-standing 
known arteriosclerotic heart disease, status post 
angiography" and a history of cerebrovascular disease.  They 
determined that the veteran was not "a candidate for 
revascularization due to severe cerebrovascular disease."  

In his April 1999 Transcript of Oral Arguments for Subsequent 
Presentation to and Review by the Board, the national 
accredited representative asserted that "the veteran also 
avers that the VA's failure to timely diagnose and treat his 
cardiovascular ailments resulted in additional disability."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for terminal heart disease is 
warranted as his treating/examining VA physicians failed to 
promptly identify and then properly treat his cerebrovascular 
and coronary artery disabilities and thus allowed the 
disorders to reach their current inoperable/terminal stage.  
The clinical documentation of record establishes that the 
veteran's current cardiovascular and cerebrovascular 
disabilities were identified by both his private and VA 
physicians many years before they were deemed inoperable.  
The veteran was afforded multiple VA diagnostic studies 
including an incomplete treadmill stress test which was 
terminated due to the veteran's overall poor physical 
condition; extensive inpatient and outpatient treatment; and 
medical recommendations aimed at treating and/or alleviating 
his cardiovascular symptomatology including smoking cessation 
and weight reduction.  The November 1995 VA medical opinion 
states that the reviewing physician did not "agree with the 
premise that had [the veteran's] case been managed 
differently, he would not be in the situation that he is in 
now" and concluded the veteran "had very excellent medical 
care rendered by the VA system."  

While the veteran's cerebrovascular and cardiovascular 
disabilities clearly worsened while he was being treated for 
those and multiple other disabilities at VA medical 
facilities, the record contains no objective findings 
establishing that the veteran sustained any additional 
disability as the result of his treatment at VA medical 
facilities or whether his disorders should have been treated 
in a different manner.  The November 1995 physician's opinion 
reflected that the veteran's condition unfortunately worsened 
due to the natural progression of his disabilities.  Indeed, 
the veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 171, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995) citing Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  

There is no indication that either the accredited 
representative or the veteran is a medical professional.  To 
the extent that the lay statements attempt to question a 
medical diagnosis or other clinical determinations, such 
statements may not be considered as competent evidence.  
Further, the Court has clarified that statements as to what 
the veteran may have been told by a physician, standing 
alone, are insufficient to establish a medical diagnosis.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

In reviewing a similar factual scenario wherein the veteran 
advanced a claim for compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) supported solely by lay 
statements, the Court commented that:  

In this case, the appellant contends that 
his loss of vision in the left eye is the 
result of surgery performed on his left 
eye to correct a detached retina in April 
1989 at a VAMC in St. Louis.  This is far 
from an "inherently incredible 
allegation" -- i.e., it is entirely 
conceivable that surgery to an eye could 
result in a loss of vision in that eye.  
However, the veteran's claim was not 
accompanied by any supporting evidence 
and therefore falls short of the 
statutory requirement for a well-grounded 
claim.  Ross v. Derwinski, 3 Vet. App. 
141, 144 (1992).  

As the record contains no competent evidence establishing 
that the veteran sustained additional disability as the 
result of treatment or examination within the VA medical 
system, the Board concludes that the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for terminal heart disease is not well-grounded.  
Accordingly, the claim is denied.  38 U.S.C.A. § 7105(d) 
(West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.  




ORDER

An effective date of November 29, 1993 for the award of a 100 
percent schedular evaluation for bilateral hearing loss 
disability is granted.  Compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for a terminal heart disorder 
is denied.  


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

